Citation Nr: 0106038	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for anxiety disorder, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from December 1944 to August 
1945.

This appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied a claim for a 
compensable evaluation for service-connected anxiety 
disorder.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

In August 1998, the Board remanded the case to the RO for 
additional development.

In November 1999, the veteran testified before an RO hearing 
officer.


REMAND

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Moreover, 
to adjudicate the matter at this time would violate the 
prejudice safeguard set forth in Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

In an August 1998 remand, the Board requested that the 
veteran be re-examined and that all evidence obtained be 
evaluated under both the former and the current criteria for 
rating mental disorders, 38 C.F.R. § 4.130 (previously 
4.132).  The Board instructed that a supplemental statement 
of the case (SSOC) should be issued if the determination was 
adverse to the veteran.  

The veteran underwent VA examination in November 1998.  In 
December 1998, the RO assigned a 10 percent rating.  The 
rating decision reflects consideration of the revised rating 
criteria, but does not reflect consideration of the former 
rating criteria.  Moreover, the RO did not subsequently issue 
an SSOC.  Rather, the December 1998 rating decision reflects 
"This is a grant of benefits sought on appeal."  

The veteran's response was received in May 1999, wherein he 
thanked the RO for the 10 percent rating, reported headaches 
and nervousness, and requested another VA examination.  In 
his response, the veteran did not report full satisfaction 
with the 10 percent rating or otherwise convey a desire to 
withdraw the appeal.  Therefore, his response cannot 
reasonably be construed to express a clear intent to so limit 
the issue.  The Board notes at this point that the veteran is 
presumed to seek the maximum available benefit for a 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Under 
these circumstances, the RO cannot unilaterally withdraw an 
appeal where the rating decision has granted less than the 
entire benefit sought. 

According to 38 C.F.R. § 19.38, when a case is remanded, the 
agency of original jurisdiction (AOJ) will complete the 
required additional development and then review the case to 
determine if the evidence supports the allowance of all 
benefits sought on appeal.  If any benefits sought on appeal 
remain denied following this review, the AOJ will issue an 
SSOC.  Remanded cases will not be closed for failure to 
respond to the SSOC.  Accordingly, the appeal continues from 
the May 1996 rating decision.

For the aforementioned reasons, this case is REMANDED for the 
following action:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received for anxiety disorder that are 
not currently of record.  If such records 
are not available, the RO should clearly 
document that fact in the claims file.

2.  The claim should be readjudicated 
considering both the old and the new 
rating criteria.  The veteran is entitled 
to application of the more favorable 
version as long as his appeal of the May 
1996 rating decision remains pending.

3.  Any other actions necessary for proper 
development should be undertaken to 
include ensuring that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  If the benefit sought remains denied 
an SSOC should be issued to the veteran 
and his representative.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The SSOC should reflect 
consideration of the evidence under both 
the former and revised regulations 
governing evaluation of mental disorders.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




